Exhibit 99.1 Loan Group 1 Mortgage Rates(1) Mortgage Rate (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 5.500 2 $ 1,153,362.00 0.52 % 576,681.00 358 711 79.65 5.625 1 497,930.56 0.23 497,930.56 358 803 75.61 5.750 10 5,919,842.00 2.69 591,984.20 358 744 72.77 5.875 13 8,207,666.82 3.73 631,358.99 349 741 73.08 5.950 1 570,266.76 0.26 570,266.76 357 716 80.00 6.000 13 7,452,488.86 3.39 573,268.37 345 760 75.19 6.125 24 14,157,176.23 6.44 589,882.34 343 737 73.19 6.250 27 18,227,698.06 8.29 675,099.93 357 749 70.28 6.375 41 26,270,013.76 11.94 640,732.04 354 745 74.24 6.500 69 45,718,852.33 20.78 662,592.06 358 754 72.35 6.625 62 42,253,655.33 19.21 681,510.57 355 752 71.58 6.750 46 27,999,228.25 12.73 608,678.88 360 751 74.07 6.875 33 18,234,912.78 8.29 552,573.11 360 747 73.68 7.000 5 1,130,314.75 0.51 226,062.95 359 753 72.28 7.125 2 1,126,000.00 0.51 563,000.00 360 796 60.62 7.250 1 560,000.00 0.25 560,000.00 360 660 80.00 7.375 1 500,000.00 0.23 500,000.00 360 738 76.92 Total 351 $ 219,979,408.49 100.00 % (1) The lender acquired mortgage insurance mortgage loans are shown in the preceding table at themortgage rates net of interest premium charge by the related lenders. As of the cut-off date, the weighted average mortgage rate of the mortgage loans in loan group 1 (net of such premiums) was approximately 6.468% per annum. Without the adjustment, the weighted average mortgage rate of the mortgage loans in loan group 1 was approximately 6.469% per annum. Current Mortgage Loan Principal Balances(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 100,000.01 - 150,000.00 3 $ 413,960.46 0.19 % 137,986.82 6.920 359 719 78.37 150,000.01 - 200,000.00 9 1,633,924.51 0.74 181,547.17 6.630 358 719 77.88 200,000.01 - 250,000.00 5 1,182,485.96 0.54 236,497.19 6.404 357 690 76.51 250,000.01 - 300,000.00 6 1,640,810.77 0.75 273,468.46 6.357 350 739 79.70 300,000.01 - 350,000.00 3 972,924.48 0.44 324,308.16 6.878 359 760 80.00 350,000.01 - 400,000.00 1 370,550.40 0.17 370,550.40 6.125 356 705 80.00 400,000.01 - 450,000.00 24 10,348,606.47 4.70 431,191.94 6.327 359 741 70.17 450,000.01 - 500,000.00 75 35,828,678.12 16.29 477,715.71 6.463 354 745 74.02 500,000.01 - 550,000.00 47 24,819,535.35 11.28 528,075.22 6.466 354 749 73.90 550,000.01 - 600,000.00 41 23,587,319.93 10.72 575,300.49 6.394 356 761 75.38 600,000.01 - 650,000.00 34 21,197,480.26 9.64 623,455.30 6.563 356 765 75.59 650,000.01 - 700,000.00 14 9,483,207.00 4.31 677,371.93 6.605 360 739 72.42 700,000.01 - 750,000.00 17 12,251,160.01 5.57 720,656.47 6.420 344 737 74.71 750,000.01 - 1,000,000.00 51 44,854,332.26 20.39 879,496.71 6.543 355 749 72.22 1,000,000.01 - 1,500,000.00 12 14,916,172.46 6.78 1,243,014.37 6.423 359 759 67.08 1,500,000.01 - 2,000,000.00 8 13,978,260.05 6.35 1,747,282.51 6.416 358 741 65.09 2,000,000.01 and Above 1 2,500,000.00 1.14 2,500,000.00 5.875 360 771 73.53 Total 351 $ 219,979,408.49 100.00 % (1)As of the cut-off date, the average current mortgage loan principal balance of the mortgage loans in loan group 1 was approximately $626,722. FICO Credit Scores(1)(2) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 660 - 679 14 $ 5,769,433.13 2.62 % 412,102.37 6.618 359 668 79.60 680 - 699 20 10,332,033.21 4.70 516,601.66 6.412 349 689 75.22 700 - 719 50 33,640,757.26 15.29 672,815.15 6.441 357 710 71.62 720 and Above 267 170,237,184.89 77.39 637,592.45 6.473 355 764 72.67 Total 351 $ 219,979,408.49 100.00 % (1) As of the cut-off date, the weighted average FICO Credit Score of the mortgagors related to the mortgage loans in loan group 1 was approximately 749. (2) The FICO Credit Scores referenced in this table with respect to substantially all of the mortgage loans in loan group 1 were obtained from one or more credit reporting agencies in connection with the origination of such mortgage loan. Original Loan-to-Value Ratios(1)(2) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 and Below 23 $ 14,513,660.00 6.60 % 631,028.70 6.543 349 762 41.27 50.01 - 55.00 8 5,779,925.00 2.63 722,490.63 6.484 360 770 52.14 55.01 - 60.00 12 7,937,367.58 3.61 661,447.30 6.386 328 747 58.61 60.01 - 65.00 20 16,563,565.81 7.53 828,178.29 6.399 355 734 63.37 65.01 - 70.00 28 22,167,022.60 10.08 791,679.38 6.526 352 752 68.29 70.01 - 75.00 38 27,470,883.86 12.49 722,918.00 6.424 357 747 73.41 75.01 - 80.00 211 121,797,833.70 55.37 577,240.92 6.470 358 750 79.77 85.01 - 90.00 1 486,056.45 0.22 486,056.45 6.625 360 772 88.37 90.01 - 95.00 4 1,938,235.00 0.88 484,558.75 6.718 360 720 94.78 95.01 - 100.00 6 1,324,858.49 0.60 220,809.75 6.424 358 724 97.51 Total 351 $ 219,979,408.49 100.00 % (1) As of the cut-off date, the weighted average original Loan-to-Value Ratio of the mortgage loans in loan group 1 was approximately 72.81%. (2) Does not take into account any secondary financing on the mortgage loans in loan group 1 that may exist at the time of origination. Original Combined Loan-to-Value Ratios(1)(2) Range of Original Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 and Below 21 $ 12,618,660.00 5.74 % 600,888.57 6.531 348 766 40.64 50.01 - 55.00 8 6,174,925.00 2.81 771,865.63 6.511 360 759 51.70 55.01 - 60.00 9 5,801,367.58 2.64 644,596.40 6.347 316 744 58.75 60.01 -65.00 12 7,801,065.81 3.55 650,088.82 6.509 350 743 61.85 65.01 - 70.00 26 20,232,022.60 9.20 778,154.72 6.511 351 752 67.94 70.01 - 75.00 35 26,230,809.87 11.92 749,451.71 6.448 357 749 71.90 75.01 - 80.00 106 66,194,131.05 30.09 624,472.93 6.477 358 750 78.20 80.01 - 85.00 10 7,144,221.55 3.25 714,422.16 6.370 358 761 75.38 85.01 - 90.00 68 41,337,490.93 18.79 607,904.28 6.485 358 749 78.17 90.01 - 95.00 28 14,945,750.82 6.79 533,776.82 6.408 358 745 81.08 95.01 - 100.00 28 11,498,963.28 5.23 410,677.26 6.427 358 730 82.02 Total 351 $ 219,979,408.49 100.00 % (1) As of the cut-off date, the weighted average original Combined Loan-to-Value Ratio of the mortgage loans in loan group 1 was approximately 77.68%. (2) Takes into account any secondary financing on the mortgage loans in loan group 1 that may exist at the time of origination. Geographic Distribution of Mortgaged Properties(1) State Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Arizona 16 $ 10,028,003.25 4.56 % 626,750.20 6.486 359 752 72.66 California 155 96,964,157.14 44.08 625,575.21 6.428 354 749 72.25 Colorado 10 7,057,226.09 3.21 705,722.61 6.542 344 759 74.45 Florida 17 7,497,099.58 3.41 441,005.86 6.607 359 740 74.23 Maryland 8 5,107,517.68 2.32 638,439.71 6.633 360 748 75.40 Massachusetts 8 4,396,185.96 2.00 549,523.25 6.645 341 764 72.05 Minnesota 9 6,377,506.44 2.90 708,611.83 6.330 358 764 69.60 New Jersey 6 6,021,703.19 2.74 1,003,617.20 6.576 358 733 68.53 New York 14 6,736,567.52 3.06 481,183.39 6.586 350 734 71.24 Texas 10 7,029,495.00 3.20 702,949.50 6.453 360 718 74.04 Utah 6 5,109,685.00 2.32 851,614.17 6.547 342 743 70.50 Virginia 16 11,708,050.00 5.32 731,753.13 6.392 360 761 77.15 Washington 13 7,778,554.31 3.54 598,350.33 6.584 359 756 72.60 Other (less than 2%) 63 38,167,657.33 17.35 605,835.83 6.465 360 753 73.72 Total 351 $ 219,979,408.49 100.00 % (1) The Other row in the preceding table includes 24 other states and the District of Columbia with under 2% concentrations individually.As of the cut-off date, no more than approximately 1.547% of the mortgage loans in loan group 1 were secured by mortgaged properties located in any one postal zip code area. Purpose of Mortgage Loans Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Purchase 225 $ 138,491,830.55 62.96 % 615,519.25 6.452 359 752 75.19 Refinance (Rate/Term) 81 55,955,017.72 25.44 690,802.69 6.486 349 745 69.37 Refinance (Cash-Out) 45 25,532,560.22 11.61 567,390.23 6.527 348 744 67.46 Total 351 $ 219,979,408.49 100.00 % Types of Mortgaged Properties Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Low-rise Condominium 36 $ 17,503,291.82 7.96 % 486,202.55 6.368 359 757 76.54 Single Family Residence 186 118,105,088.28 53.69 634,973.59 6.520 355 747 71.56 2 - 4 Family Residence 4 2,524,661.84 1.15 631,165.46 6.514 357 730 78.69 Planned Unit Development 123 81,255,276.77 36.94 660,612.01 6.419 355 752 73.81 Condo-Hotel 1 131,089.78 0.06 131,089.78 6.875 359 689 80.00 Co-op 1 460,000.00 0.21 460,000.00 5.750 360 748 40.00 Total 351 $ 219,979,408.49 100.00 % Occupancy Types(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Primary Residence 334 $ 209,670,711.78 95.31 % 627,756.62 6.463 355 749 72.94 Secondary Residence 17 10,308,696.71 4.69 606,393.92 6.588 359 761 70.10 Total 351 $ 219,979,408.49 100.00 % (1) Based upon representations of the related borrowers at the time of origination. Remaining Terms to Maturity(1) Remaining Term to Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Weighted Average Original Term to Maturity (Months) 360 245 $ 157,568,697.67 71.63 % 643,137.54 6.541 752 72.16 360 359 24 13,960,736.06 6.35 581,697.34 6.448 745 76.13 360 358 19 9,173,186.71 4.17 482,799.30 6.349 755 77.89 360 357 23 13,853,162.64 6.30 602,311.42 6.248 745 77.32 360 356 13 8,417,469.33 3.83 647,497.64 6.166 749 72.94 360 355 6 4,175,594.69 1.90 695,932.45 6.173 720 72.54 360 354 3 2,346,200.00 1.07 782,066.67 5.838 713 71.06 360 353 1 496,000.00 0.23 496,000.00 6.250 726 80.00 360 352 1 474,125.60 0.22 474,125.60 6.000 742 73.54 360 351 1 594,395.08 0.27 594,395.08 6.375 746 79.99 360 350 1 717,152.13 0.33 717,152.13 6.250 711 80.00 360 349 1 488,249.46 0.22 488,249.46 6.625 750 80.00 360 348 1 546,319.75 0.25 546,319.75 6.750 731 80.00 360 308 1 279,373.69 0.13 279,373.69 5.875 755 55.17 360 240 4 2,561,841.80 1.16 640,460.45 6.489 714 71.20 240 238 5 3,245,473.50 1.48 649,094.70 6.137 771 54.07 240 235 1 561,812.27 0.26 561,812.27 6.625 737 80.00 240 231 1 519,618.11 0.24 519,618.11 6.125 766 66.25 240 Total 351 $ 219,979,408.49 100.00 % (1) As of the cut-off date, the weighted average remaining term to maturity of the mortgage loans in loan group 1 was approximately 355 months. Interest-Only Periods at Origination Interest-Only Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 250 $ 155,226,786.97 70.56 % 620,907.15 6.520 354 751 71.88 120 96 62,967,933.84 28.62 655,915.98 6.357 359 745 74.90 180 5 1,784,687.68 0.81 356,937.54 6.012 356 736 79.99 Total 351 $ 219,979,408.49 100.00 % Prepayment Charge Periods at Origination Prepayment Charge Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 1 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 327 $ 204,799,670.28 93.10 % 626,298.69 6.453 355 750 73.29 36 3 2,609,500.00 1.19 869,833.33 5.879 354 715 71.97 60 21 12,570,238.21 5.71 598,582.77 6.853 359 753 65.14 Total 351 $ 219,979,408.49 100.00 % Loan Group 2 Mortgage Rates(1) Mortgage Rate (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 6.625 2 $ 998,300.00 0.52 % 499,150.00 359 762 70.59 6.750 30 18,853,395.15 9.75 628,446.51 355 748 77.23 6.875 58 37,327,859.13 19.29 643,583.78 358 748 75.21 7.000 37 25,245,280.78 13.05 682,304.89 358 744 72.80 7.125 40 24,703,089.27 12.77 617,577.23 360 750 74.14 7.250 33 19,643,986.76 10.15 595,272.33 360 732 74.35 7.375 35 20,149,301.62 10.41 575,694.33 360 747 75.04 7.500 23 14,154,652.09 7.32 615,419.66 360 745 76.55 7.625 7 4,690,700.00 2.42 670,100.00 360 738 68.07 7.750 15 8,588,401.76 4.44 572,560.12 360 747 75.70 7.875 11 6,480,177.61 3.35 589,107.06 360 741 70.91 8.000 5 3,331,435.93 1.72 666,287.19 358 738 75.52 8.125 2 1,873,417.59 0.97 936,708.80 354 731 76.80 8.250 2 1,689,975.00 0.87 844,987.50 360 736 77.39 8.375 3 1,877,419.00 0.97 625,806.33 360 744 70.27 8.500 3 2,138,600.00 1.11 712,866.67 360 748 80.00 8.750 2 1,718,750.00 0.89 859,375.00 360 728 77.33 Total 308 $ 193,464,741.69 100.00 % (1) The lender acquired mortgage insurance mortgage loans are shown in the preceding table at themortgage rates net of interest premium charge by the related lenders. As of the cut-off date, the weighted average mortgage rate of the mortgage loans in loan group 2 (net of such premiums) was approximately 7.229% per annum. Without the adjustment, the weighted average mortgage rate of the mortgage loans in loan group 2 was approximately 7.230% per annum. Current Mortgage Loan Principal Balances(1) Range of Current Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 400,000.01 -450,000.00 17 $ 7,400,408.75 3.83 % 435,318.16 7.140 359 723 79.87 450,000.01 -500,000.00 62 29,508,207.60 15.25 475,938.83 7.254 359 742 74.54 500,000.01 -550,000.00 47 24,841,584.15 12.84 528,544.34 7.203 360 750 73.77 550,000.01 -600,000.00 50 29,011,712.79 15.00 580,234.26 7.178 357 744 75.09 600,000.01 -650,000.00 43 26,987,735.39 13.95 627,621.75 7.221 357 741 77.10 650,000.01 -700,000.00 26 17,710,886.59 9.15 681,187.95 7.336 359 746 75.37 700,000.01 -750,000.00 13 9,479,952.52 4.90 729,227.12 7.191 360 764 73.88 750,000.01 - 1,000,000.00 41 36,062,503.90 18.64 879,573.27 7.272 360 749 73.55 1,000,000.01 - 1,500,000.00 7 9,345,750.00 4.83 1,335,107.14 7.160 360 743 71.19 1,500,000.01 - 2,000,000.00 2 3,116,000.00 1.61 1,558,000.00 7.240 359 708 69.08 Total 308 $ 193,464,741.69 100.00 % (1) As of the cut-off date, the average current mortgage loan principal balance of the mortgage loans in loan group 2 was approximately $628,132. FICO Credit Scores(1)(2) Range of FICO Credit Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 660 - 679 16 $ 9,246,860.46 4.78 % 577,928.78 7.185 357 668 78.47 680 - 699 16 9,570,666.85 4.95 598,166.68 7.090 359 690 77.74 700 - 719 58 37,226,794.45 19.24 641,841.28 7.353 360 709 76.97 720 and Above 218 137,420,419.93 71.03 630,368.90 7.209 359 763 73.61 Total 308 $ 193,464,741.69 100.00 % (1) As of the cut-off date, the weighted average FICO Credit Score of the mortgagors related to the mortgage loans in loan group 2 was approximately 745. (2) The FICO Credit Scores referenced in this table with respect to substantially all of the mortgage loans in loan group 2 were obtained from one or more credit reporting agencies in connection with the origination of such mortgage loan. Original Loan-to-Value Ratios(1)(2) Range of Original Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 and Below 14 $ 9,503,594.66 4.91 % 678,828.19 7.179 360 768 43.72 50.01 - 55.00 7 4,360,719.00 2.25 622,959.86 7.632 360 763 53.03 55.01 - 60.00 8 6,080,500.00 3.14 760,062.50 7.165 360 738 57.35 60.01 - 65.00 16 9,281,869.16 4.80 580,116.82 7.120 359 754 63.13 65.01 - 70.00 24 14,937,835.73 7.72 622,409.82 7.184 360 754 67.84 70.01 - 75.00 28 20,423,379.94 10.56 729,406.43 7.308 360 752 73.25 75.01 - 80.00 200 123,021,380.83 63.59 615,106.90 7.223 358 741 79.80 80.01 - 85.00 2 1,041,212.00 0.54 520,606.00 7.563 334 712 83.98 85.01 - 90.00 1 445,500.00 0.23 445,500.00 7.375 360 800 90.00 90.01 - 95.00 8 4,368,750.37 2.26 546,093.80 7.148 360 712 94.86 Total 308 $ 193,464,741.69 100.00 % (1) As of the cut-off date, the weighted average original Loan-to-Value Ratio of the mortgage loans in loan group 2 was approximately 74.69%. (2) Does not take into account any secondary financing on the mortgage loans in loan group 2 that may exist at the time of origination. Original Combined Loan-to-Value Ratios(1)(2) Range of Original Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 50.00 and Below 14 $ 9,503,594.66 4.91 % 678,828.19 7.179 360 768 43.72 50.01 - 55.00 7 4,360,719.00 2.25 622,959.86 7.632 360 763 53.03 55.01 - 60.00 8 6,080,500.00 3.14 760,062.50 7.165 360 738 57.35 60.01 -65.00 13 6,656,869.16 3.44 512,066.86 7.174 359 747 63.58 65.01 - 70.00 20 12,286,335.73 6.35 614,316.79 7.153 360 755 67.60 70.01 - 75.00 22 15,546,379.94 8.04 706,653.63 7.191 360 749 73.34 75.01 - 80.00 113 73,037,190.59 37.75 646,346.82 7.169 357 744 79.21 80.01 - 85.00 4 2,409,300.00 1.25 602,325.00 7.609 360 745 78.49 85.01 - 90.00 59 36,237,202.56 18.73 614,189.87 7.290 360 743 78.24 90.01 - 95.00 30 17,749,891.30 9.17 591,663.04 7.342 358 732 83.66 95.01 - 100.00 18 9,596,758.75 4.96 533,153.26 7.274 360 732 79.88 Total 308 $ 193,464,741.69 100.00 % (1) As of the cut-off date, the weighted average original Combined Loan-to-Value Ratio of the mortgage loans in loan group 2 was approximately 79.06%. (2) Takes into account any secondary financing on the mortgage loans in loan group 2 that may exist at the time of origination. Geographic Distribution of Mortgaged Properties(1) State Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Arizona 8 $ 5,691,002.36 2.94 % 711,375.30 7.317 358 748 77.93 California 94 56,764,822.23 29.34 603,881.09 7.082 359 750 72.73 Colorado 7 5,155,791.41 2.66 736,541.63 7.235 360 744 65.70 Florida 21 12,493,253.21 6.46 594,916.82 7.231 359 744 72.31 Illinois 10 5,913,235.00 3.06 591,323.50 7.559 360 761 78.97 Maryland 17 9,688,149.29 5.01 569,891.13 7.206 360 742 74.70 Massachusetts 6 4,724,790.00 2.44 787,465.00 7.279 360 746 77.42 Nevada 8 4,751,279.49 2.46 593,909.94 7.341 343 753 79.95 New Jersey 14 8,640,947.00 4.47 617,210.50 7.325 357 721 77.47 New York 22 14,122,064.61 7.30 641,912.03 7.276 360 750 76.97 North Carolina 6 4,538,020.00 2.35 756,336.67 7.322 360 719 67.38 Texas 8 6,274,908.34 3.24 784,363.54 7.069 359 741 74.61 Virginia 20 11,234,603.41 5.81 561,730.17 7.249 360 748 75.77 Washington 8 5,387,739.68 2.78 673,467.46 7.185 359 721 75.14 Other (less than 2%) 59 38,084,135.66 19.69 645,493.82 7.350 360 743 76.50 Total 308 $ 193,464,741.69 100.00 % (1) The Other row in the preceding table includes 26 other states and the District of Columbia with under 2% concentrations individually.As of the cut-off date, no more than approximately 1.496% of the mortgage loans in loan group 2 were secured by mortgaged properties located in any one postal zip code area. Purpose of Mortgage Loans Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Purchase 195 $ 123,534,600.81 63.85 % 633,510.77 7.220 359 748 77.35 Refinance (Rate/Term) 55 34,654,546.32 17.91 630,082.66 7.244 358 741 71.99 Refinance (Cash-Out) 58 35,275,594.56 18.23 608,199.91 7.253 359 735 68.04 Total 308 $ 193,464,741.69 100.00 % Types of Mortgaged Properties Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Low-rise Condominium 25 $ 15,075,735.88 7.79 % 603,029.44 7.101 355 751 78.58 Single Family Residence 175 109,064,326.17 56.37 623,224.72 7.275 359 744 73.88 2 - 4 Family Residence 2 1,170,500.00 0.61 585,250.00 7.875 360 742 82.51 Planned Unit Development 104 67,250,559.38 34.76 646,639.99 7.177 359 744 74.94 Cooperative 2 903,620.26 0.47 451,810.13 7.063 360 791 80.00 Total 308 $ 193,464,741.69 100.00 % Occupancy Types(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Primary Residence 289 $ 178,546,018.48 92.29 % 617,806.29 7.232 359 744 75.13 Secondary Residence 19 14,918,723.21 7.71 785,195.96 7.206 355 751 69.47 Total 308 $ 193,464,741.69 100.00 % (1) Based upon representations of the related borrowers at the time of origination. Remaining Terms to Maturity(1) Remaining Term to Maturity (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) Weighted Average Original Term to Maturity (Months) 360 249 $ 158,582,276.67 81.97 % 636,876.61 7.259 747 74.22 360 359 41 24,244,023.25 12.53 591,317.64 7.119 740 76.64 360 358 7 4,064,595.10 2.10 580,656.44 6.980 723 74.61 360 357 3 1,649,564.40 0.85 549,854.80 6.887 681 80.00 360 353 1 914,360.85 0.47 914,360.85 6.750 686 80.00 360 349 2 1,172,549.90 0.61 586,274.95 7.000 737 80.00 360 348 1 527,615.93 0.27 527,615.93 8.000 725 64.00 349 344 1 673,417.59 0.35 673,417.59 8.125 744 80.00 346 300 1 454,712.00 0.24 454,712.00 7.000 679 82.67 300 240 2 1,181,626.00 0.61 590,813.00 6.810 773 80.00 240 Total 308 $ 193,464,741.69 100.00 % (1) As of the cut-off date, the weighted average remaining term to maturity of the mortgage loans in loan group 2 was approximately 359 months. Interest-Only Periods at Origination Interest-Only Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 186 $ 118,437,327.09 61.22 % 636,759.82 7.234 358 746 73.71 120 122 75,027,414.60 38.78 614,978.81 7.224 360 743 76.25 Total 308 $ 193,464,741.69 100.00 % Prepayment Charge Periods at Origination Prepayment Charge Period (Months) Number of Mortgage Loans Aggregate Principal Balance Outstanding Percent of Mortgage Loans in Loan Group 2 Average Principal Balance Outstanding ($) Weighted Average Mortgage Rate (%) Weighted Average Remaining Term to Maturity (Months) Weighted Average FICO Credit Score Weighted Average Original Loan-to-Value Ratio (%) 0 307 $ 192,912,398.58 99.71 % 628,379.15 7.231 359 745 74.79 60 1 552,343.11 0.29 552,343.11 7.000 358 702 40.37 Total 308 $ 193,464,741.69 100.00 %
